NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHARLES W. JOHNSON,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-71s0 `
Appea1 from the United States Court of Appea1s for
Veterans Claims in case n0. 09-3377, Judge Mary J.
Schoelen.
ON MOTION
ORDER
Char1es W. Johnson moves to file an amended brief,
"in order to give proper and fuller reasons or to better
explain my bases and reaSonings".
Upon consideration thereof
IT IS ORDERED THATZ

JOHNSON V. DVA 2
(1) The motion to file an amended brief is granted
Johnson’s amended informal brief is due within 30 days of
the date of filing of this order. If an amended brief is not
filed within 30 days of the date of filing of this order, the
court will rely on the previously filed informal brief
(2) The Secretary should calculate his brief due date
from the date of service of Johnson’s amended informal
brief or from the date when Johnson’s 30-day time frame
in which to file an amended informal brief elapses.
FoR THE C'oURT
DEC 02 2011
/s)' J an Horbaly
Date Jan Horbaly "
Clerk
cc: Charles W. Johnson
Alexander V. Sverdlov, Esq. u_3_c0UH-:gl§§g,B`LS ma
THE FEDER ‘ ,
S21 AL ClR(`UF¥`
Dr.C 02 2011
.IAN |~lDRBALY
Cl.ERK